Citation Nr: 1531924	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  06-00 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel





INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the VA RO.

This case has previously been before the Board.  In September 2011, the Board denied the Veteran's claim of entitlement to a TDIU.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated and remanded the Board's September 2011 decision.  

In April 2013, the Board remanded the Veteran's claim in order to comply with the terms of the Joint Motion.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In the 2013 Board remand, it was noted that the Veteran had suggested in February 2013 that he wanted a rating higher than 50 percent for his PTSD.  The Board referred the issue for adjudication (meaning presumably a rating decision).  In response the AOJ issued a supplemental statement of the case (SSOC) in June 2014, denying a rating in excess of 50 percent for PTSD.  This document did not appropriately adjudicate the Veteran's claim as it did not present the opportunity for the Veteran to appeal the decision by filing a notice of disagreement.  As such, the issue of a rating in excess of 50 percent for PTSD is referred once again to the AOJ for appropriate action.  

It is also noted that in the Board's remand in 2013 it was suggested that the claim for TDIU could not be adjudicated prior to the adjudication of the PTSD claim as the two were "inextricably intertwined."  However, upon further reflection, the Board does not believe there is any prejudice from adjudicating the Veteran's claim for TDIU at this juncture.  While the AOJ has not properly adjudicated the Veteran's claim for an increased rating for PTSD, the ultimate question with TDIU is not what the Veteran's combined rating is, but rather whether the Veteran is unable obtain or maintain substantially gainful employment as a result of his service connected disabilities.  That is the question that is addressed below.  Moreover, it has already been determined that the Veteran meets the rating criteria for a schedular TDIU.  


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  The Veteran received all appropriate notice in March 2008.  Furthermore, neither the Veteran nor his representative has alleged that prejudice resulted from any notice error either on appeal or otherwise.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA treatment records, have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with a number of VA examinations, a number of which have been found to be inadequate, as will be discussed in further detail below.  In February 2014, however, the Veteran received an examination that indicates that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the February 2014 examination report is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of this examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined to participate in such hearing.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

If there are two or more service-connected disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of determining whether a Veteran meets the criteria for assigning a schedular TDIU, disabilities resulting from a common etiology and disabilities affecting a single body system are considered to be one disability.  Id.  In addition, when a Veteran has one disability rated at 50 percent with an additional disability rated at 0 percent or 10 percent, the above-described schedular requirements are considered to have been met.  VBA Fast Letter 13-13 (June 17, 2013).

Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2014); Moore v. Derwinski, 1 Vet. App. 356 (1991).  A Veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the disability, when it is satisfactorily shown that the Veteran is unable to secure further employment.  38 C.F.R. § 4.18 (2014).  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Turning to the facts in the instant case, the Veteran is in receipt of a 50 percent evaluation for posttraumatic stress disorder, a 10 percent evaluation for tinnitus, and a noncompensable evaluation for a bilateral hearing loss disability.  Noting that the Veteran's disabilities arguably share a common etiology, and affording due consideration to the policy outlined in VBA Fast Letter 13-13, the Board finds that the Veteran's disabilities meet the schedular criteria for a TDIU throughout the period on appeal.  38 C.F.R. § 4.16(a) (2014).

With the schedular criteria met for a TDIU, the Board must next determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  By way of history, the Veteran has reported that he has not worked since he experienced a brain aneurism in 1997.

The Veteran filed his current claim for a TDIU in March 2008.  In April 2008, the Veteran's psychotherapist noted that the Veteran's symptoms of PTSD resulted in his inability to cope with the inter- and intrapersonal stress of a work experience.  The clinician noted that the Veteran exhibited a pattern of responding aggressively to threats, either real or perceived.  The clinician's "strong recommendation" was for the Veteran to no longer seek employment.  The clinician indicated that the Veteran did not exhibit the capacity to cope with the stress and frustrations that are integral in a work setting. 

Between July 2008 and April 2011, the Veteran received several VA examinations and opinions that were ultimately found to be inadequate.  The Veteran underwent a VA examination in July 2008, and, upon review of this examination report, the Board, in June 2010, found the examination to be inadequate because it offered conflicting opinions as to whether the Veteran's service-connected disabilities resulted in his inability to secure or follow a substantially gainful occupation.  Similarly, the Court's March 2012 Joint Motion indicated that a July 2010 medical examination report and February 2011 addendum opinion were both inadequate because they relied on inaccurate facts.  Following the Court's reasoning, the Board will thus additionally disregard the April 2011 opinion of the Director of VA Compensation and Pension Service, which relied heavily on the findings of the above-discussed examination reports.  The Board will not discuss these opinions further.  

Pursuant to the Court's March 2012 Joint Motion, the Veteran was afforded an additional medical examination in February 2014 to address both the current severity of his PTSD and his employability.  At that time, the Veteran reported that he had not been gainfully employed since 1997, following his nonservice-connected surgery for a brain hemorrhage.  The Veteran reported that he worked at a factory following his discharge from active duty service in 1969, but he did not care for "being someplace at the same time every day."  The Veteran reported that he "bounced around different factories," but he did not like this environment due to his fear of rodents.  The Veteran reported that he completed three years of college in the late 1970s, but he did not finish his degree in sociology.  The Veteran indicated that over his nearly 30 years of employment from 1969 to 1997, he had "maybe six" jobs, with his longest job lasting "throughout the 80s" and ending in 1997 due to his medical issues.  The Veteran reported that he worked doing carpet and flooring installation, and he was thus able to "be off by [himself] more" with no significant employment issues.  The Veteran indicated that prior to that time, he had been fired from some positions as the result of a bad attitude and absenteeism that the Veteran attributed to his periodic nightmares and insomnia.  The Veteran reported getting involved in physical altercations with coworkers for which he was "charged (legally) maybe once or twice."  The Veteran indicated that the "dreams and the nightmares, probably a lot of lack of sleep" led to his unemployability, along with "anxiety, being on edge."  The examiner found that the Veteran did not display any difficulties with his activities of daily living as a result of his PTSD symptoms.  

Upon consideration of this evidence, the examiner noted that the Veteran had difficulty spontaneously describing any work-related problems unless he was specifically questioned about absenteeism or conflicts with peers and superiors, which the Veteran then fully endorsed.  The Veteran spontaneously noted that, upon
beginning work as a carpenter and flooring installer, his job stability improved significantly because he was able to work in a fairly independent setting , without the direct supervision or rigid schedules that he disliked.  The Veteran reported that this position ended solely due to his 1997 non-service-connected medical crisis, which led to his lack of gainful employment since that time.  

Given the Veteran's history of sustaining employment for an extended period of time prior to his medical disability and the current mild-to-moderate severity of the Veteran's PTSD symptoms, the examiner held the same conclusion regarding the Veteran's employability as had the Veteran's previous examiners: that is, the Board notes, that the Veteran was not unable to obtain/maintain any form of gainful employment.  The examiner noted that the Veteran was likely to experience some difficulty getting along with others, particularly those in positions of authority, due to his attitudinal issues.  The Veteran, however, had been capable of maintaining employment in a position that allowed for limited interaction with others, with his productivity only intermittently diminished by his sleep difficulties and effects of his substance abuse.  Both of these issues, however, had improved considerably in recent years, with the Veteran reporting only moderate sleep difficulties and a reduction in alcohol intake.  There was no evidence of any episodes of aggressive or violent behavior, with the Veteran failing to report any history of aggression until directly questioned.  The examiner found that the Veteran had developed a maladaptive fixation on his perceived abandonment by the military, which distorted into an expectation of full compensation as a reparative concept despite the repeated presentation of evidence that his level of impairment did not result in disability of that severity.  

Upon review of this medical evidence, the Board finds one opinion in favor of the Veteran's claim for a TDIU (the April 2008 opinion of the Veteran's psychotherapist) and one opinion against the Veteran's claim (the February 2014 examiner's opinion).  The Board places greater probative weight on the opinion of the February 2014 examiner for several reasons.  Even conceding that the Veteran exhibited a "pattern of responding aggressively" to perceived threats (it is not entirely clear, upon review of the medical record, when the Veteran demonstrated such a pattern), the April 2008 opinion did not address why the Veteran, by virtue of his service-connected disabilities alone, could not engage in substantially gainful employment that involved limited interaction with others, or employment in which the Veteran was afforded independence in carrying out work duties.  The weight of the evidence of record indicates that the Veteran's previous work history was primarily as carpenter, which was both independent and involved limited interaction with others.  The April 2008 opinion lacks significant probative weight because it does not address how the Veteran's service-connected disabilities precluded him from engaging in his previous trade. 

In contrast, the opinion of the February 2014 examiner carefully considered all evidence of record, including the Veteran's own contentions, before rendering an opinion.  The Board thus finds that the weight of the medical evidence is against a finding that the Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.  

The Board notes that the Veteran has submitted evidence from the Social Security Administration (SSA), particularly a SSA Statement from December 2008, in order to show, contrary to the findings of the February 2014 examiner, that he never held a substantially gainful occupation, in the sense of never earning a living wage.  The Board acknowledges that the SSA Statement shows minimal reported earnings for many years.  The Board must also note, however, that the Veteran, by his own report (for example in July 1997), was self-employed as a carpenter.  The December 2008 SSA Statement thus shows only the income that the Veteran self-reported to the SSA, which the Board finds to be of highly dubious accuracy.  The Board finds the accuracy of this statement to be questionable not only because the Veteran reported earnings of zero for many years despite his simultaneous accounts of consistently working as a carpenter, but also because the Veteran's stated earnings conflict with other evidence of record.  For example, in a July 1997 VA Net Worth and Income Statement, the Veteran reported that he had earned $8,500 as a carpenter over a four-month period of time, which exceeds the income that was reported to the SSA for the years 1991 through 1997 combined.  In sum, the Board places little probative weight on the income listed on the SSA Statement because it is self-reported, facially incredible, and highly inconsistent with other income that the Veteran reported elsewhere.

The Veteran has also indicated, for example in March 2013, that he worked for "various employers over a 20-year period," performing "various jobs, [which] all proved unsuitable."  The Board places little probative weight in this statement, given the Veteran's consistently contrary statements regarding his employment to others.  For example, in February 2004, the Veteran indicated that he had worked for over 20 years as a carpet layer.  In April 2004, the Veteran stated to a clinician that he had worked as a floor coverer for approximately 30 years.  The Veteran described a similar period of employment to the February 2014 examiner.  Indeed, the Board finds that the weight of the evidence of record supports a finding that the Veteran worked as a carpenter and floor layer for many years until he experienced an aneurism in 1997.  The Board finds these previous accounts of a long, consistent work history to be more credible than the Veteran's more recent assertions that he often switched jobs.  

The Board does not doubt that the Veteran's service-connected disabilities have an effect on his employability, as evidenced by his combined 60 percent disability rating.  The weight of the evidence, however, does not support a finding that his service-connected disabilities preclude his participation in substantially gainful employment.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1 (2014).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, upon a thorough review of the evidence of record, the Board finds that the Veteran is not precluded from engaging in substantially gainful employment as a result of his service-connected disabilities.  As such, the benefit of the doubt doctrine is inapplicable, and the claim for TDIU must be denied.  38 C.F.R. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


